Citation Nr: 1712924	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served in the Naval Reserve with a period of active duty from January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was remanded by the Board in July 2014 and September 2016 for necessary development.  

Although a hearing before the Board was scheduled for February 2012, the Veteran did not appear, nor did she provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 remand gave detailed instructions that the AOJ obtain a medical opinion as to whether each of the Veteran's current psychiatric disorders clearly and unmistakably preexisted the Veteran's service from January 1991 to February 1991.  If so, the examiner was to state whether the psychiatric disorder clearly and unmistakably did not increase in severity during service.  If the psychiatric did increase during the Veteran's active service, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder, or whether it represented a permanent worsening or aggravation of the disorder beyond its natural progression.  If a diagnosed psychiatric disorder is found not to have clearly and unmistakably pre-existed the Veteran's service from January 1991 to February 1991, the examiner should state whether it is at least as likely as not that it manifested during service or is otherwise causally or etiologically related thereto.  

Unfortunately, the October 2016 examination opinion did not follow the detailed remand instructions or use the clear and unmistakable evidence standard, and found that the claimed condition was less likely than not incurred in or caused by service.  The examiner pointed to a 1985 treatment record as evidence that the Veteran began experiencing problems with depression before her entry into the Reserves in 1987, even though the remand instructions stated that the applicable period was prior to her active service in January 1991.  The examiner opined that there is no evidence of a direct link between her symptoms of psychosis and mood disorder and her training or military activation, and that there was no evidence that the stress of impending activation led to a worsening of symptoms.  The examiner concluded that the Veteran's decline was due to a natural progression of her symptomatology.  Upon remand, a supplemental opinion should be found that uses the correct standard and considers the applicable time period.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Did the Veteran's acquired psychiatric disorder clearly and unmistakably preexist the Veteran's active service from January 1991 to February 1991?  If so, identify the clear and unmistakable evidence or the medical principle that supports the opinion.  Clear and unmistakable means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  It is a much higher standard than 50 percent probability or greater.

The clinician is advised that a November 1990 treatment note indicates that Dr. T.M. prescribed the Veteran medication with a tentative diagnosis of schizoaffective disorder, and that an August 2010 letter from Dr. C.G. discussed the history of the Veteran's psychiatric disability, and stated that his treatment encompassed the time in November 1990 as well as February 1991, and that the Veteran began experiencing paranoid delusions in December of 1990. 

ii) If the clinician finds that the Veteran's schizoaffective disorder clearly and unmistakably preexisted service, provide an opinion as to whether the Veteran's schizoaffective disorder clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disease during active service from January 1991 to February 1991.  If so, identify the clear and unmistakable evidence or medical principle that supports the opinion.  The clinician is advised that the law requires in this situation that VA must rely upon affirmative evidence that proves that there was no increase beyond the natural progression of the disease, not the insufficiency of evidence.  For these purposes, an increase of the Veteran's disability does not include temporary or intermittent flare-ups unless the underlying condition, as contrasted with symptoms, has worsened.

The clinician is advised that the Veteran's service treatment records contain a June 1991 determination of physical qualification for retention in the Naval Reserve that discusses her psychiatric state.

iii) If the clinician finds that the Veteran's schizoaffective disorder DID NOT clearly and unmistakably preexist entry into service, then the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability began during her active service from January 1991 to February 1991, or is causally and etiologically related to that service.

The clinician must provide a complete rationale for all opinions provided.  If the clinician feels that another examination is necessary to provide the requested opinions, a new examination should be scheduled.

2.   After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




